DETAILED ACTION

	This action is responsive to amendments and arguments made 04/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable under Mrowiec (2007/0145137) as modified by Yi (2011/0186632).
As to claim 1: Mrowiec teaches a device for the unique and individual identification of a substance measuring device of a test subject, the device comprising an optical identifier configured for a recognition of the substance measuring device and for a verification of an association between the substance measuring device and the test subject (figure 1, showing measurement device measuring a test subject, 120 measuring 110, displaying the optical identifier 130, being read by 140), a geometric configuration of one or more markers, or a barcode, or a quick response code or any combination of one or more markers, a barcode, a quick response code, for a housing of the substance measuring device (130).
Mrowiec is silent as to that the geometric configuration is within a triangle.
Yi teaches a bar code encoding system including a bar code that is geometrically within a triangle (figures 4b, 5, 6, 7a).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Mrowiec with the teachings of Yi so that a geometry for an identifier which can fit into a greater indicia can communicate identification data for further scans.  Mrowiec shows a type of bar code configuration which is two dimensional, and explains that the symbology usable in the invention is not limited to generic bar code symbologies (paragraph 0025), and thereby the barcode configuration of Yi works without undue testing in the invention of Mrowiec.
As to claim 9: Mrowiec teaches that the optical identifier comprises a unique identifier (130).
As to claim 10: Mrowiec teaches that the optical identifier comprises a sequence of optical signals, which can be generated by one or more light sources arranged at the substrate measuring device (paragraph 0029).
As to claim 11: Mrowiec teaches that the light sources are configured to emit light in an invisible range (paragraph 0029).
As to claim 13: Mrowiec teaches the limitations of claim 1, also including a camera (paragraph 0029).
As to claim 14: Mrowiec teaches the limitaitons of claim 1, including the process for identification (paragraph 0029).
As to claim 15: Mrowiec teaches passing on of the image data together with the information for checking (figure 1, 140 to 150).
As to claim 16: Mrowiec teaches providing a program comprising a program code for executing the steps of the process; and executing the program code on a computer, on a processor or on a programmable hardware component (paragraph 0039). 
2. 	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mrowiec (2007/0145137) as modified by Yi (2011/0186632) as applied to claim 1, and further in view of Decoux (2014/0064619).  The teachings of Nothacker as modified by Yi are discussed above.
As to claims 7 and 8: Mrowiec teaches the limitations of claim 1.
Mrowiec is silent as to that the optical identifier comprises one or more reflective foil sections.
Decoux teaches a two-dimensional code made from a reflective foil (paragraph 0062) as scanned by the camera on a smartphone (paragraph 0053).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Mrowiec with the teachings of Decoux so that the identifying surface might be made out a material commonly used in labeling, thereby allowing typical handheld scanning software and hardware to scan the code, thereby improving the usability of the device.


Response to Arguments
Applicant’s arguments filed 10/20/2021 have been considered and not persuasive.
Applicant generally argues that the combinations of Yi and Nothacker are not appropriate because Yi is not directed toward remotely monitoring the intoxication of a user, and Nothacker and the claims are directed toward this.  Furthermore, Nothacker teaches sending an identifier using a radio, optical or vibration method, which applicant argues would be unobvious to combine with Yi and Decoux.
Examiner contends that Nothacker and Yi, and also Decoux, are a reasonable combination.  Both lie in the same classification of G06K and are related in that they both deal with wireless communication systems.  Nothacker is merely a specific wireless communication system, which includes optical communication transmissions.  In the art, this is well known as scanning visually displayed identifiers, of which the most common are bar codes.  As Nothacker is merely being modified in the method of wireless communication, examiner contends that this is a normal and reasonable combination.
As is such, examiner repeats rejections.

Allowable Subject Matter
Claims 6, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not fairly teach or suggest the limitations of claim 6, specifically that the geometric portions of the code each define a side of the triangle, and each geometric portion comprises a marker, in view of all other limitations present in the claims.
Nothacker (2015/0204844) teaches a breathalyzer with a code to be scanned.  Nothacker is silent as to the specifics of a triangular geometric code.
Mrowiec (2007/0145137) teaches a medical scanning system, but is silent as to the specifics of a triangular geometric code.
Decoux (2014/0064619) teaches a two dimensional readable code with a reflective film and an aluminum foil, wherein the code is to be scanned with a smartphone.  Decoux is silent as to the specifics of a triangular geometric code.
Yi (2011/0186632) teaches a triangular bar code for transmitting information, including pixel elements on two of three sides of a triangle, but does not teach that there are data elements on a third side of the triangle.  Yi is also silent as to breathalyzer elements.
Ikeda (2009/0008453) teaches a triangular marking, but does not teach that the codes are individually on each side, merely that the marking is triangular.  Ikeda is silent as to breathalyzer elements.
Claims 24 and 25 are objected to for the same reasons as discussed above.

Response to Arguments
Applicant’s arguments, filed 47/08/22, with have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mrowiec (2007/0145137) as modified by Yi (2011/0186632).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876